DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 1/5/21. Claims 29 and 30 are new. Claims 15-18, 21-22 and 24-30 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18, 21-22 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites that the compound is a TRP agonist, however; the specification seems to only support one specific TRP agonist and that is capsaicin, see paragraph 2 and 4 of Applicant’s PG Pub. The claim language encompasses all TRP agonists and it appears that Applicant was not in possession of a device or method that could use all TRP agonists
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the determining of the compound as a compound that stimulates fat oxidation or a compound that does not stimulate fat oxidation is the same or different from the determination recited in claim 15 as claim 15 only determines if the compound stimulates fat oxidation.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the individual is the same or different from the subject recited in claim 15. Additionally, it is unclear what energy expenditure is being referred to. Is the energy expenditure referring to caloric energy or thermal energy or something else?
The term "low" and “very low” in claim 30 is a relative term which renders the claim indefinite.  The term "low" and “very low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount of 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18, 21, 22, and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining whether the compound stimulates fat oxidation based at least partially on the temperature change. 
	The limitation of determining whether the compound stimulates fat oxidation based at least partially on the temperature change, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually calculating or determining a temperature change. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. The additional steps of measuring a temperature change and incorporating the compound into a food item do not add significantly more. The step of measuring a temperature is pre-solutional data collection before the abstract determining and incorporating the compound into food is post-solutional to the determining. Similarly both of these steps are taught in the prior art. These elements do not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-18, 21, 22, 24-28  and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenhard et al. US 6,983,753 in view of Fujimoto et al. US 2011/0098358 and A. T. Clark et al. “Facial thermography is a sensitive and specific method for assessing food challenge outcome” (NPL filed 5/3/17).
Regarding claim 15, Lenhard discloses a method comprising: measuring a temperature change in a region of a face of a subject that has ingested a compound ([C23 L6-36][C29 L1-25]); determining whether the compound stimulates fat oxidation based at least partially on the temperature change ([C23 L6-36])
 	Lenhard discloses using thermography of the face but does not specifically disclose incorporating the compound into a food product if the compound stimulates fat oxidation. Fujimoto teaches incorporating a thermogenic compound into food ([¶3, 4, 12,13]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the tested compound in Lenhard into a food product as taught by Fujimoto as specifically 3 agonist, as Lenhard for thermogenesis ([¶12,13]).
 	Lenhard does not specifically disclose that the region consists of a nose of a subject. The transitional phrase of “consists of” limits the region to only the nose. However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to assess the nose alone because Applicant has not disclosed that monitoring just the nose provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with facial thermography of Lenhard because monitors the nose and other regions. Therefore, it would have been an obvious matter of design choice to modify Lenhard to obtain the invention as specified in the claim as a region of the face like the nose is useful in thermography because of their reactions to inflammation (Clark pg.745).
Regarding claim 16, Fujimoto teaches the food product is selected from the group consisting of beverages, baked products, cereal bars, snack-foods, soups, breakfast cereals, muesli, candies, tabs, biscuits, crackers, and dairy products ([¶36]).  
Regarding claim 17, Lenhard discloses the temperature change is measured at predetermined time intervals for at least fifteen minutes after ingestion of the compound by the subject ([FIG19] 60 minutes).  
Regarding claim 18, Lenhard discloses the predetermined time intervals comprise at least one of (i) five minutes after ingestion, (ii) ten minutes after ingestion, or (iii) fifteen minutes after ingestion ([FIG10] 10 minutes).    
Regarding claim 21, Lenhard discloses the temperature change is measured using an thermography device ([C23 L6-36][C29 L1-25]).  
Regarding claim 22, Lenhard discloses the temperature change is measured using an infrared camera ([C23 L6-36][C29 L1-25]).  
Regarding claim 24, Lenhard discloses a first temperature of the face of the subject is measured with an infrared camera before the subject ingests the compound ([C2 L-60-C3 L6]).  
Regarding claim 25, Lenhard discloses a second temperature of the face of the subject is measured with the infrared camera after the subjects ingests the compound ([C2 L-60-C3 L6]).  
Regarding claim 26, Lenhard discloses the classifying of the compound as a compound that stimulates fat oxidation or a compound that does not stimulate fat oxidation is based at least partially on a difference between the second temperature and the first temperature ([C2 L-60-C3 L6]).  
Regarding claim 27, Lenhard discloses if the compound stimulates fat oxidation, the method comprises administering the compound to an individual in a therapeutically effective amount to promote weight maintenance ([C23 L6-36][C29 L1-25] minimal effective dose is determined).  
Regarding claim 28, Lenhard discloses wherein the individual is on a weight loss program ([C24 L23-48]).
Regarding claim 30, Lenhard discloses providing a weight-loss diet that comprises the food product comprising the compound, and the weight-loss diet is a low-fat diet ([C11 L49 – C12 L21]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenhard et al. US 6,983,753 in view of Fujimoto et al. US 2011/0098358 and A. T. Clark et al. “Facial thermography is a sensitive and specific method for assessing food challenge outcome” (NPL filed 5/3/17) further in view of Ludy et al. “The effects of hedonically acceptable red pepper doses on thermogenesis and appetite.” (NPL filed 8/20/20).
Regarding claim 29, Lenhard does not disclose the compound is a transient receptor potential agonist. Ludy teaches that capsaicin is a thermogenic compound that is a TRP agonist (pg. 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Lenhard with the teachings of Ludy that capsaicin is thermogenic as Lenhard’s device determines the thermogenic activity of fat stimulating compounds like capsaicin ([C23 L6-36]).
Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 first paragraph rejection on pgs. 5-6 of the response, Examiner respectfully disagrees. Applicant argues that the specification discusses measuring the nose and FIG. 4A shows the temperature for the nose but the issue is that the present invention does not have an embodiment that only examines the temperature change of the nose. The claim uses the transitional phrase of “consists of” followed by the region of the nose. This phrase limits the region observed to the nose and closes the limitation to including regions other than the nose. see MPEP 2111.03. The specification, however, clearly discloses 
Regarding Applicant’s argument against the 101 rejection, Examiner respectfully disagrees. Measuring the temperature change is just pre-solutional data collection and while incorporating the compound into a food item could add significantly more it is a conditional limitation that only happens if the compound stimulates fat oxidation. Since the incorporation into a food item does not have to happen it does not provide significantly more to the abstract idea. The abstract idea of determining whether the compound stimulates fat oxidation could be performed mentally. A user could just observe the data from the sensor or the patient’s face for thermogenic activity and determine that fat oxidation was stimulated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            

 
/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793